                       Case 3:21-cv-02458-FLW-ZNQ Document 8 Filed 03/08/21 Page 1 of 2 PageID: 40




                             STARK & STARK
                             A Professional Corporation
                             By: Stefanie Colella-Walsh, Esquire (Atty ID #012602007)
                                 Martin P. Schrama, Esquire (Atty ID #039581997)
                             993 Lenox Drive, Bldg. 2
                             Lawrenceville, New Jersey 08648
                             (609) 896-9060 (office)
                             (609) 895-7362 (direct)
                             (609) 896-0629 (fax)
                             mps@stark-stark.com
                             Attorneys for Plaintiff Shirley Slominski

                              SHIRLEY SLOMINSKI,                            UNITED STATES DISTRICT COURT
                                                                               DISTRICT OF NEW JERSEY
                                                            Plaintiff,
                                                                         Civil Action No.: 3:21-cv-02458- FLW-ZNQ
                              vs.

                              INTEGRA LIFESCIENCES
                              HOLDINGS
                              CORPORATION, INTEGRA                             NOTICE OF MOTION TO
                              LIFESCIENCES CORPORATION,                             REMAND
                              and ABC CORPORATIONS 1-10
                                                                         Return Date: Monday, April 5, 2021
                                                         Defendants.

                                      TO: Beth S. Rose, Esq.
                                          Vincent Lodato, Esq.
                                          SILLS CUMMIS & GROSS P.C.
                                          One Riverfront Plaza, Newark, NJ 07102

                                      1.       PLEASE TAKE NOTICE that on Monday, April 5, 2021, at 9:00

                             a.m. or as soon thereafter as counsel may be heard, Plaintiff, Shirley Slominski, by

                             and through counsel, shall move before the United States District Court, District

                             of New Jersey-Trenton, Clarkson S. Fisher Building & U.S. Courthouse, 402 East
STARK & STARK
A PROFESSIONAL CORPORATION


                             State Street, Room 2020, Trenton, NJ 08608, pursuant to 28 U.S.C. § 1447(c), for
  ATTORNEYS AT LAW




                             the entry of an Order remanding this action to the Superior Court of New Jersey,


                             4819-7299-0175, v. 1
                       Case 3:21-cv-02458-FLW-ZNQ Document 8 Filed 03/08/21 Page 2 of 2 PageID: 41




                             Middlesex County, Law Division, and awarding attorneys’ fees and costs incurred

                             as a result of removal and in association with the filing of this motion.

                                      In support of this motion, Plaintiff shall rely upon the Declaration of Stefanie

                             Colella-Walsh, Esquire, together with the exhibits attached thereto, and the

                             Memorandum of Law filed contemporaneously herewith.

                                      Pursuant to Local Civil Rule 78.1, Plaintiff hereby requests oral argument if

                             the motion is opposed.

                                      A proposed form of Order is being submitted with this motion in accordance

                             with Local Civil Rule 7.1(e).

                                                                                             Respectfully submitted,

                                                                                                STARK & STARK
                                                                                         A Professional Corporation



                                                                       By: s/ Stefanie Colella-Walsh
                                                                           Stefanie Colella-Walsh

                             Dated: March 8, 2021




STARK & STARK
A PROFESSIONAL CORPORATION
  ATTORNEYS AT LAW




                                                                         -2-
                             4819-7299-0175, v. 1
